Per Curiam.
The paper which was offered in evidence by the plaintiff, and admitted by the Court, was not a receipt by the clerk of MiClurg, but in the nature of a certificate, that a certain quantity of iron had been delivered, long after the transaction happened. The case of Cluggage v. Swan, is decisive against the evidence. The defendant had a right to the oath of M'-Laughlin, and the benefit of a cross-examination. There are other objections to the evidence, concerning which we give no opinion. The judgment must be reversed, and a venire de novo awarded.
Judgment reversed, and a venire facias de novo awarded.